1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    RYAN ADAM DIXON,
                                                         Case No. C21-70 RSM-TLF
7                            Plaintiff,
           v.                                            ORDER GRANTING VOLUNTARY
8                                                        DISMISSAL
     ELIZABETH BERNS, et al.,
9
                             Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, objections to the report and

13   recommendation, if any, and the remaining record, does hereby find and ORDER:

14
           (1)   The Court adopts the Report and Recommendation;
15
           (2)   Defendant Curtis’ motion to dismiss (Dkt. 19) is denied as moot;
16         (3)   Plaintiff’s motion for voluntary dismissal (Dkt. 22) and the stipulated motion

17               to dismiss (Dkt. 23) are granted; and

18         (4)   The Clerk is directed to send a copy of this Order to the parties.

           Dated this 24th day of June, 2021.
19

20

21

22                                              A
                                                RICARDO S. MARTINEZ
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24

25

     ORDER GRANTING VOLUNTARY DISMISSAL - 1
